Citation Nr: 0504772	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  00-24 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than February 
17, 1981 for the grant of service connection for toxic 
psychosis, on the basis of claimed clear and unmistakable 
error (CUE) in an April 1981 rating decision.

2.  Entitlement to an increased disability rating for toxic 
psychosis, currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active service from July 1972 to 
January 1975.  

Procedural history

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The veteran first filed a claim of entitlement to service 
connection for a psychiatric disorder in a VA Form 21-526e, 
received at the RO in Newark, New Jersey on February 4, 1975.  
The veteran was notified that a VA examination was scheduled; 
he failed to appear for the examination.  No VA rating 
decision or notice of a rating decision corresponding to that 
claim appears in the claims folder.

On February 17, 1981, the RO received a letter from the 
veteran inquiring as to the status of his service connection 
claim.  In an April 1981 rating decision, the RO granted 
service connection for toxic psychosis and assigned a 50 
percent disability rating, effective from February 17, 1981.  
The veteran disagreed with the rating assigned in the April 
1981 rating decision, but he did not perfect an appeal, and 
that decision became final in April 1982.

In August 2000, the Indianapolis RO received the veteran's 
claim of entitlement to an earlier effective date for the 
grant of service connection for toxic psychosis.  In a 
November 2000 rating decision, the RO denied the claim.  The 
veteran disagreed with the November 2000 rating decision, and 
the appeal was perfected with the timely submission of his 
substantive appeal (VA Form 9) in January 2002.  

The veteran testified at a local hearing at the Indianapolis 
RO in February 2001.  The transcript of that hearing is of 
record.

The issue of entitlement to an increased disability rating 
for toxic psychosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran filed a claim of entitlement to service 
connection for a psychiatric disorder on February 4, 1975.  

2.  The RO did not adjudicate the February 4, 1975 claim or 
notify the veteran of its decision, if any.

3.  Service connection for a psychiatric disorder was granted 
in an April 1981 rating decision, effective February 17, 
1981.  


CONCLUSIONS OF LAW

1.  The April 1981 VA rating decision contained clear and 
unmistakable error.  38 C.F.R. § 3.105 (2004).

2.  The criteria for the assignment of an effective date of 
January 31, 1975 for the grant of service-connection for 
toxic psychosis have been met.  38 C.F.R. 
§ 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an effective date earlier than February 
17, 1981 for the grant of service connection for toxic 
psychosis, to include on the basis of clear and unmistakable 
error (CUE).

The veteran is seeking entitlement to an effective date for 
the grant of service connection for toxic psychosis earlier 
than the currently assigned date of February 17, 1981.  He 
has claimed that an April 1981 RO rating decision contains 
CUE in that it failed to consider an unacted-upon 1975 claim 
for service connection in assigning the effective date. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  The VCAA is accordingly generally 
applicable to this case.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The thrust of the veteran's presentation is that the RO 
committed CUE in connection with the April 1981 decision 
which granted service connection for toxic psychosis in 
failing to consider an open and unadjudicated 1975 claim in 
assigning an effective date.  Although the VCAA is generally 
applicable to all claims filed on or after the date of its 
enactment, it is not applicable to CUE claims.  In Livesay v. 
Principi, 15 Vet. App. 165 (Aug. 30, 2001) the United States 
Court of Appeals for Veterans Claims (the Court) held that 
"there is nothing in the text or the legislative history of 
VCAA to indicate that VA's duties to assist and notify are 
now, for the first time, applicable to CUE motions."  In 
concluding that the VCAA is not applicable to allegations of 
CUE, the Court's opinion explained that even though the VCAA 
is a reason to remand "many, many claims, . . . it is not an 
excuse to remand all claims."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant", as defined 
by 38 U.S.C.A. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  See also 38 
C.F.R. § 20.1411(c) and (d) (2004).

The Board observes in this connection that in general a CUE 
claim does not involve the submission of additional evidence 
apart from what already resides in the claims folder.  In 
this case, as discussed below, the outcome rests on the 
interpretation of evidence already contained in the claims 
folder.  The veteran's attorney evidently agrees.  In a May 
2002 letter, the attorney stated that "A remand to the 
Regional Office will serve no purpose in this case, as all 
evidence has been developed, and the only focus of the 
inquiry is the lack of action of the New Jersey VARO in 
1975."

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim is not subject 
to the provisions of the VCAA.  

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2004).  The veteran and 
his attorney have been accorded ample opportunity to present 
evidence and argument on this matter.  The veteran testified 
at a RO hearing in February 2001.  

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Pertinent law and regulations 

Effective dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).

The effective date for the award of service connection shall 
be the day after separation from service or date entitlement 
arose, if the claim is received within one year of separation 
from service, otherwise the general rule applies.  38 
U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2004).

The regulations in effect at the time of the April 1981 
rating decision provided that the effective date for direct 
service connection claims was the day following separation 
from active service or date entitlement arose if claim is 
received within 1 year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) 
(1981).



Finality of RO decisions

In general, VA rating decisions are final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  A 
final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).  In the alternative, a final 
decision may be subject to revision on the basis of CUE, as 
provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a) 
(2004).

CUE

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
en banc).

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis 

The pertinent factual background has been set forth in the 
Introduction above and will not be repeated here.  In short, 
the veteran initially claimed entitlement to service 
connection for a psychiatric disorder on February 4, 1975, 
which was ultimately granted in 1981.  He now contends that 
the RO should have made service connection for toxic 
psychosis effective from the date of his 1975 claim, and that 
it was CUE not to consider the unacted-upon 1975 claim.

Finality of April 1981 decision

Initially, the Board finds that the April 1981 rating 
decision which granted service connection for toxic psychosis 
and which assigned an effective date of February 17, 1981, is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2004).  The veteran filed a notice of 
disagreement with the April 1981 rating decision in November 
1981, and a statement of the case (SOC) was issued in 
December 1981; however, the veteran did not submit a 
substantive appeal in response to the SOC, and the decision 
therefore became final in April 1982.  
See 38 C.F.R. § 20.200 (2004).

The Board notes that while the veteran's attorney argued in 
the February 2001 hearing and in the January 2002 VA Form 9 
that the April 1981 rating decision involved "grave 
procedural error" as defined by the Federal Circuit in 
Hayre, 188 F.3d 1327, the Board notes that the Hayre decision 
was overturned by the Federal Circuit's decision in Cook v. 
Principi, 275 F.3d 1365 (Fed. Cir. 2002).  The decision in 
Cook II reaffirmed the status of the law prior to Hayre, to 
the effect that the only two exceptions to the rule of 
finality are reopening of claims based on the submission of 
new and material evidence and CUE.  The veteran has made no 
argument with respect to new and material evidence, and the 
Board finds that those provisions are not for application 
here.  The Board will therefore proceed with its analysis on 
the basis of the CUE allegation.

The February 4, 1975 claim

Essentially, the veteran's contention with respect to CUE is 
that the April 1981 rating decision did not address a 
February 4, 1975 claim that he contends was still open and 
pending.  The veteran, through his attorney, essentially 
contends that the RO did not properly apply the law governing 
effective dates, and that it did not consider evidence of 
record at the time of the April 1981 rating decision.  

In denying the claim, the RO found in its November 2000 
rating decision that the February 1975 claim was in fact 
denied by a rating decision dated April 18, 1975, based on 
the veteran's failure to appear for a VA examination.  

The Board has reviewed the evidence of record and finds that 
there is no evidence that RO in fact issued a rating decision 
in response to the veteran's February 4, 1975 claim.  
Therefore, that claim was open and pending at the time of the 
April 1981 rating decision awarding service connection for 
toxic psychosis.  

VA regulations provide that claimants have the right to 
written notice of the decision made as to their claims.  See 
38 C.F.R. § 3.103 (2004).  For VA purposes, "notice" means 
written notice sent to a claimant at his or her latest 
address of record.  38 C.F.R. § 3.1(q) (2004).  

The RO found in its November 2000 denial of an earlier 
effective date that a rating decision denying the February 
1975 claim was completed on April 18, 1975.  However, the 
Board can identify nothing in the claim file to support this 
assertion.  The file contains no copy of either a preliminary 
or completed rating decision.  

As noted in the November 2000 rating decision, the record 
contains a VA Form 24-6399 (designated as a rating decision 
code sheet).  That sheet contains basic information 
identifying the veteran and the type of claim filed in 
February 1975.  However, that form itself does not indicate 
that any action was taken on the claim.  

Notations from the RO in the claims folder indicate that the 
veteran was scheduled for a VA examination and was notified 
of the date of the examination by letter dated March 5, 1975.  
Other notations indicate that the veteran failed to report 
for the examination and the examination was cancelled on 
April 15, 1975.  Those notations do not, however, indicate or 
suggest that a rating decision was prepared or sent to the 
veteran.  

Moreover, even assuming for the sake of argument that 
decision had been rendered in 1975, there is no indication 
that the veteran was ever properly notified.  The record 
contains no copy of a notice letter to the veteran, or any 
notation from the RO that could reasonably be interpreted as 
signifying that a rating decision had been completed and 
notice thereof sent to the veteran.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  See United States v. Chemical 
Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In 
Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), the 
Court found that the presumption of regularity applied to VA 
mailings of notice.  The Court found that the presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties.  This presumption of regularity applies equally to 
VA's mailing of Regional Office (RO) decisions.  See Mason v. 
Brown, 8 Vet. App. 44, 53-55 (1995); Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994).  

The Court has held that VA need only to mail notice to the 
latest address of record in order for the presumption of 
regularity to attach.  See Mindenhall, 7 Vet. App. at 274.  
In Ashley, 2 Vet. App. 307, 308-309 (1992), the Court found 
that, once attached, clear evidence to the contrary is 
required to rebut the presumption of regularity.  

In this case, the Board finds that the presumption of 
regularity, as outlined in the cases cited above, does not 
attach.  In Ashley, there was no question as to the existence 
of a decision, or as to the fact of mailing.  Indeed, the 
Court noted that the appellant in that case did not dispute 
the fact or the timing of the mailing of the decision.  The 
presumption of regularity was applied to support VA's 
assertion, based on its established procedures, that the date 
of mailing of the decision (which undoubtedly existed) was in 
fact the date shown on the decision.  Here, as noted above, 
there is no documentation in the record that a decision ever 
existed, much less that it was mailed to the veteran.  

While the RO now states that a decision was prepared on April 
18, 1975, it has not identified how it reached this 
conclusion, nor has it pointed to any established VA 
procedures or other evidence within or extraneous to the 
claim file that would allow the Board to conclude either that 
a decision was in fact prepared and sent, or that the 
presumption of regularity should attach in this case.  

Indeed, the contemporaneous evidence supports a conclusion 
that following the veteran's failure to appear for a 
scheduled VA examination adjudication of his claim ceased.  
At the time the veteran filed his February 1981 claim, he 
certainly held no firm impression that his prior claim had 
been denied.  He stated "I was told because of the time it 
has been since I was discharged and have not kept my 
[appointment], that my case may have been closed."  The 
veteran's response seems consistent with his current claim 
that he never received notice of the outcome of his 1975 
claim.  

For the reasons stated, the Board finds that no rating 
decision was sent to the veteran in response to his February 
1975 claim, and the claim was therefore open and pending at 
the time of the April 1981 rating decision.  

The Board notes in passing that in the August 2000 claim, the 
veteran's attorney stated that the 1975 claim remains 
unadjudicated still.  However, this assertion is not 
accurate.  The 1975 claim was subject to a final rating 
decision in April 1981.  As such, the April 1981 decision can 
now only be amended on the basis of CUE.  The Board will now 
address that issue.

CUE in the April 1981 decision

As stated above, in order to find that CUE was present in a 
final rating decision, the evidence must show that (1) 
"[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
en banc).

Here, the evidence of record in the claims folder at the time 
of the April 1981 rating decision clearly showed that the 
veteran had filed a claim in February 1975, and that no 
decision had been prepared or sent to the veteran in response 
to that claim.  Accordingly, the Board finds that the 
regulations governing the assignment of effective dates, as 
they existed in 1981, were not correctly applied in 
determining the appropriate effective date.  

The veteran's challenge to the RO's assignment of February 
17, 1981 as the effective date is more than a simple 
disagreement as to how the facts were weighed or evaluated.  
The April 1981 rating decision contains no discussion of or 
reference to the 1975 claim, leading to the conclusion that 
the original claim was not considered at all.  Accordingly, 
the first Russell element is met.

With respect to the second element, the Board finds that RO's 
error in assigning an effective date is undebatable, and is 
the sort which, had it not been made would have manifestly 
changed the outcome at the time it was made.  Based on the 
1981 regulations set out above, there is no question that, 
had the RO considered the February 1975 claim as still open 
and pending, it would have assigned an effective date 
consistent with that claim.  

Finally, the Board finds that the third Russell element is 
met, as its finding of CUE is based on the record and the law 
that existed at the time of the April 1981 rating decision.  
As discussed above, all of the pertinent evidence was present 
in the claim folder.  The pertinent law and regulations 
governing effective dates have not changed significantly 
since 1981.  

In short, all of the elements required for a finding of CUE 
in the April 1981 rating decision have been met.  
Accordingly, the April 1981 RO decision is amended as 
described below.

Effective date

The effective date for the award of service connection shall 
be the day after separation from service or date entitlement 
arose, if the claim is received within one year of separation 
from service.  38 C.F.R. § 3.400 (2004).

The veteran was separated from service on January 30, 1975.  
Therefore, his February 1975 claim came within a year of 
separation.  Accordingly, the day after separation from 
service, January 31, 1975, is the appropriate effective date 
for the grant of service connection for toxic psychosis.  

Conclusion

For the reasons set out above, the Board finds that the April 
1981 rating decision which assigned February 17, 1918 as the 
effective date for service connection for toxic psychosis 
contained clear and unmistakable error in its assignment of 
an effective date.  After review of the record, and for 
reasons stated above, January 31, 1975, the day following the 
veteran's separation from service, is assigned as the 
appropriate effective date.  The benefit sought on appeal is 
accordingly granted.


ORDER

An effective date of January 31, 1975 is assigned for the 
grant of service connection for toxic psychosis.


REMAND

2.  Entitlement to an increased disability rating for toxic 
psychosis, currently evaluated as 50 percent disabling.

After a review of the record, the Board has determined that 
the RO has not notified the veteran of which portion of the 
evidence is to be provided by the him and which part VA will 
attempt to obtain on his behalf, as is required by the VCAA 
and its implementing regulations.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

A letter was sent to the veteran in April 1999, prior to the 
enactment of the VCAA, in response to his March 1999 claim 
for an increased rating.  That letter informed the veteran 
that a VA examination was being scheduled; the letter did not 
inform him of the evidence necessary to substantiate the 
claim, the evidence he needed to submit, or the evidence VA 
would obtain.  

In the November 2001 SOC, after the enactment of the VCAA, 
the RO  provided the veteran with the pertinent regulations 
governing the duty to assist and duty to notify.  However, 
the SOC did not inform him of the evidence necessary to 
substantiate the claim, or the evidence that he and VA were 
respectively responsible to obtain.  It appears from the 
record that the veteran has not been furnished with a VCAA 
letter by the RO.

On May 1, 2003, the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand this issue to the 
agency of original jurisdiction because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must provide the veteran with a 
VCAA letter, with a copy of his attorney.  
The letter must specifically notify the 
veteran of the evidence he needs to 
submit with respect to his increased 
rating claim, and that which will be 
obtained by VA.  

2.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the increased rating 
claim, taking into consideration all 
evidence of record.  If the claim remains 
denied, VBA should issue a supplemental 
statement of the case.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


